 

XENCOR, INC.

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”)  is entered into effective as of
August 29, 2014 (the “Effective Date”), by and between Lloyd Rowland (the
“Executive”) and Xencor, Inc., a Delaware corporation (the “Company”). 

Recitals

A.Whereas, the Company desires to retain Executive’s experience, skills,
abilities, background and knowledge with respect to the Company and its
business;

B.Whereas, the Company and Executive desire to provide Executive with certain
benefits as set forth herein; and

C.Whereas, Executive desires to be in the employ of the Company and is willing
to accept such employment on the terms and conditions set forth in this
Agreement.

Agreement

Now, therefore , in consideration of the foregoing Recitals and the mutual
promises and covenants herein contained, and for other good and valuable
consideration the receipt and sufficiency of which is acknowledged, it is agreed
between the parties as follows:

1. Term of Agreement.  This Agreement shall remain in effect from the Effective
Date until the earlier of:

The date when Executive’s employment with the Company terminates for any reason
not described in Section 7(a); or

The date when the Company or successor has met all of its obligations under this
Agreement following a termination of Executive’s employment with the Company or
successor to the Company.

 

2. Employment by the Company.

Employment of Executive.  Executive shall have the title of Senior Vice
President, General Counsel, Secretary and Chief Compliance Officer of the
Company and shall report to the Company’s President and Chief Executive Officer
(the “CEO”).  Executive shall serve in such other capacity or capacities as the
CEO or the Board of Directors of the Company (the “Board”) may from time to time
prescribe.  Executive’s employment with the Company is subject to the terms and
conditions of this Agreement.  Executive shall provide services to the Company
under this Agreement on an 80% of full-time basis, on average, which is
approximately four days per work-week.  During Executive’s employment with the
Company, Executive will devote his best efforts and approximately 80% of his
business time and attention to the business of the Company (except for paid time
off benefits and/or reasonable periods of



 

--------------------------------------------------------------------------------

 

 

illness or other incapacity permitted by the Company’s general employment
policies and applicable law). 

Executive's Duties.  Executive shall perform such duties as are customarily
associated with the position of Senior Vice President, General Counsel,
Secretary and Chief Compliance Officer, consistent with the Bylaws of the
Company and as required by the CEO or the Board.  It is understood that
Executive’s primary office shall be in San Diego, provided that he agrees to
spend such time in the Monrovia, CA office as the CEO reasonably believes
necessary.

Employment Policies.  The employment relationship between the parties shall also
be governed by the general employment policies and practices of the Company,
including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

At-will Employment. The Company and Executive acknowledge that either party has
the right to terminate Executive’s employment with the Company at any time for
any reason whatsoever, with or without cause, subject to the provisions of
Section 7 herein.  This at-will employment relationship cannot be changed except
in a writing signed by both Executive and the CEO.  Any rights of Executive to
additional payments or other benefits from the Company upon any such termination
of employment shall be governed by Section 7 of this Agreement.

3. Compensation.

Salary.  Executive shall receive for his services to be rendered hereunder an
annualized base salary of $260,000 (based on an 80% commitment)  less standard
deductions and withholdings, payable in installments in accordance with the
Company’s standard payroll practices.   Executive’s base salary shall be subject
to periodic review and adjustment by the Company from time to time in accordance
with this Agreement.

Standard Company Benefits.  Executive shall be entitled to all rights and
benefits for which he is eligible under the terms and conditions of the standard
Company benefits and compensation practices that may be in effect from time to
time and provided by the Company to its employees generally.  Executive shall
likewise be eligible to participate in any additional benefits programs that may
be in effect from time to time and provided by the Company to its executive
employees generally. 

Performance Bonus.  Executive shall be eligible to earn an annual performance
bonus, with the target amount of such bonus equal to 35% of Executive’s base
salary, less standard deductions and withholdings (the “Performance
Bonus”).  Executive’s Performance Bonus will be based on corporate and
individual performance as determined by the Company in its sole
discretion.  Executive must be employed by the Company on the date the
Performance Bonus is paid in order to be eligible to earn any Performance
Bonus.  Any Performance Bonus Executive earns will be paid out in cash or stock
in accordance with the Company’s standard practice. 





2

 

--------------------------------------------------------------------------------

 

 

Expense Reimbursement.  Executive shall be entitled to receive prompt
reimbursement of all reasonable expenses incurred by Executive in performing
Company services.  Executive agrees to furnish the Company reasonably adequate
records and other documentary evidence of such expenses for which Executive
seeks reimbursement.  Such expenses shall be accounted for under the policies
and procedures established by the Company and consistent with California law.  

Equity Awards.  Subject to approval by the Board, Executive will be granted an
option award under the Company’s 2013 Equity Incentive Plan (the “Plan”) to
purchase 60,000 shares of common stock of the Company, which will vest over the
Company’s standard vesting schedule as follows: (i) 25% of the shares subject to
the option will vest on the one-year anniversary of the Effective Date; and (ii)
the balance of the shares will vest monthly over the following 36 months,
subject to Executive’s Continuous Service (as defined in the Plan) through each
such vesting date. The exercise price of the option will be equal to the fair
market value of the Company’s common stock on the grant date. 

Vacation; Benefits.  Executive shall, in accordance with Company policy and the
terms of any applicable plan documents, be eligible for paid time off and
benefits under any executive benefit plan or arrangement, such as group health
insurance coverage and other fringe benefits, which may be in effect from time
to time and made available to the Company’s executives or key management
employees.

4. Proprietary Information Obligations.

As a condition of employment, Executive agrees to execute and to abide by the
Proprietary Information and Inventions Agreement (the "PIIA") attached hereto as
Exhibit A.  Executive's obligations under the PIIA shall survive termination of
this Agreement and shall remain in full force and effect regardless of whether
Executive continues to be employed by the Company.

5. Outside Activities.

Limitation on Certain Activities.  The Company understands that Executive may
have professional engagements providing services with other parties and the
Company and the Executive agree that Executive will limit such services to not
more than a 20% time-commitment, on average, and that such services shall not
conflict or interfere with Executive’s obligations to the Company under this
Agreement. 

Competing Entities.  While employed by the Company, Executive will not directly
or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, representative, consultant or in any capacity whatsoever
engage in, become financially interested in, be employed by or have any business
connection with any other person, corporation, firm, partnership or other entity
whatsoever which was or should have been known by him to compete directly with
the Company, throughout the world, in any line of business engaged in (or
planned to be engaged in) by the Company; provided, however, that anything above
to the contrary notwithstanding, he may own, as a passive investor, securities
of any publicly owned competitor corporation, so long as his direct holdings in
any such corporation



3

 

--------------------------------------------------------------------------------

 

 

shall not in the aggregate constitute more than one percent of the voting stock
of such corporation.

6. Certain Definitions Used in This Agreement.  

Annual Base Salary.  For all purposes of this Agreement, “Annual Base Salary”
means Executive’s annual base salary in effect immediately prior to Executive’s
termination, or the rate in effect prior to any material reduction in
Executive’s base salary that would give Executive the right to resign for Good
Reason, as defined below.

Cause.  For all purposes under this Agreement, “Cause” shall mean Executive’s:

gross negligence or willful misconduct in the performance of Executive’s duties
to the Company as an employee of the Company (other than a failure resulting
from Executive’s complete or partial incapacity due to physical or mental
illness or impairment);

material and willful violation of any federal or state law or regulation
applicable to the business of the Company;

refusal or failure to act in accordance with any lawful specific direction or
order of the Board;

commission of any act of fraud with respect to the Company;

breach of any material provision of Executive’s PIIA, including without
limitation, Executive’s theft or other misappropriation of the Company’s
proprietary information or trade secrets; or

 conviction of, or entry of plea of nolo contendere to, a felony or a crime
involving moral turpitude.  Whether or not the actions or omissions of Executive
constitute “Cause” within the meaning of this Section 6 shall be decided by the
Board based upon a reasonable good faith investigation and determination.

Change in Control.  For all purposes under this Agreement, “Change in
Control” shall mean:

a sale of all or substantially all of the assets of the Company;

a merger or consolidation in which the Company is not the surviving entity and
in which the holders of the Company’s outstanding voting stock immediately prior
to such transaction own, immediately after such transaction, securities
representing less than 50% of the voting power of the entity surviving such
transaction;

a reverse merger in which the Company is the surviving entity but the holders of
the Company’s outstanding voting stock immediately prior to such transaction



4

 

--------------------------------------------------------------------------------

 

 

own, immediately after such transaction, securities representing less than 50%
of the voting power of the Company; or

an acquisition by any person, entity or group (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Company or subsidiary of
the Company or other entity controlled by the Company) of the beneficial
ownership of securities of the Company representing over 50% of the combined
voting power entitled to vote in the election of directors.

Notwithstanding the foregoing, any transaction or series of related
transactions, the primary purpose of which (i) is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately prior to such transaction or (ii) is to
raise capital for the Company in a bona fide equity financing shall not be a
“Change in Control” for purposes of this Agreement.

Good Reason.  For all purposes under this Agreement, “Good Reason” for Executive
to terminate Executive’s employment hereunder shall mean the occurrence of any
of the following events without Executive’s consent; provided however, that any
resignation by Executive due to any of the following conditions shall only be
deemed for Good Reason if: (i) Executive gives the Company written notice of the
intent to terminate for Good Reason within 60 days following the first
occurrence of the condition(s) that Executive believes constitutes Good Reason,
which notice shall describe such condition(s); (ii) the Company fails to remedy,
if remediable, such condition(s) within 30 days following receipt of the written
notice (the “Cure Period”) of such condition(s) from Executive; and (iii)
Executive actually resigns his employment within the first 15 days after
expiration of the Cure Period:

a material reduction in Executive’s authority or job responsibilities as an
employee of the Company or successor to the Company, where such material
reduction in authority or job responsibilities is accompanied by a change in
title;

a material reduction in Executive’s annual base salary, other than pursuant to a
Company-wide reduction of annual base salaries for employees of the Company
generally; or

 the relocation of the Company’s executive offices by a distance of 50 miles or
more, which relocation requires an increase in Executive’s one-way driving
distance by more than 25 miles.

7. Termination Benefits.

Benefits Upon Termination Without Cause or for Good Reason.  In the event
Executive’s employment with the Company is terminated by the Company without
Cause (and other than as a result of Executive’s death or disability) or
Executive terminates his employment for Good Reason, in either case at any time,
then subject to Executive’s delivery to the Company of a Release and Waiver in
substantially the form attached hereto as Exhibit B (the “Release and Waiver”)
within the applicable time period set forth therein, but in no event later than
45 days following termination of Executive’s employment, and permitting such
Release and



5

 

--------------------------------------------------------------------------------

 

 

Waiver to become fully effective in accordance with its terms, the Company shall
provide Executive with the following severance benefits hereunder:

Severance pay in the form of a single lump sum payment equal to six months of
Executive’s Annual Base Salary.  Such payment shall be calculated ignoring any
decrease in Executive’s Annual Base Salary that forms the basis for Executive’s
termination for Good Reason and shall be made on the first regular payroll date
of the Company following the effective date of the Release and Waiver and in no
event later than March 15 of the year immediately following the year in which
Executive’s termination occurs.

If Executive is eligible for and timely elects continued group health plan
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) following Executive’s termination, the Company will pay the COBRA
group health insurance premiums for Executive and Executive’s eligible
dependents until the earliest of (A) the close of the six-month period following
the termination of Executive’s employment (the “COBRA Payment Period”), (B) the
expiration of Executive’s eligibility for the continuation coverage under COBRA,
or (C) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or
self-employment.  References to COBRA premiums shall not include any amounts
payable by Executive under an Internal Revenue Code Section 125 health care
reimbursement plan.  Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that it cannot pay the COBRA premiums
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then regardless of whether Executive elects continued health coverage under
COBRA, in lieu of providing the COBRA premiums, the Company will instead pay to
Executive, on the last day of each remaining month of the COBRA Payment Period,
a fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings (such amount, the “Special Severance Payment”),
which payments shall continue until the earlier of expiration of the COBRA
Payment Period or the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment.

If the Executive’s termination occurs during the period beginning on the
execution of a definitive written agreement that if consummated in accordance
with its terms would result in a Change in Control and ending on the earlier of
(1) the termination of such agreement or (2) 12 months following the
consummation of a Change in Control pursuant to such agreement (such period of
time, the “Change in Control Period”), then, notwithstanding any contrary terms
of any stock option grant, option agreement or other equity award agreement
between the Company and Executive, all outstanding stock options and other
equity awards covering the Company common stock held by Executive as of the date
of termination that are subject to time-based vesting requirements shall
accelerate in full.

Benefits Upon Other Types of Terminations.  Upon Executive’s termination of
employment for Cause, due to Executive’s death or disability, or due to
Executive’s resignation from employment other than for Good Reason, the Company
shall pay Executive (or Executive’s heirs, if applicable) Executive’s base
salary and accrued and unused vacation benefits and/or paid time off and any
other payments required to be made to or on behalf of Executive by law, as of
the date of Executive’s termination of employment, less



6

 

--------------------------------------------------------------------------------

 

 

standard deductions and withholdings. Executive shall not be entitled to any
other benefit or compensation and the Company shall have no further obligations
to Executive (or Executive’s heirs, if applicable) under this Agreement.

 

8. Limitation on Payments.

If any payment or benefit Executive will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the of the Internal Revenue Code of 1986, as
amended (the  “Code”), and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such 280G
Payment (a “Payment”) shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax.  If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata. 

Unless Executive and the Company agree on an alternative accounting firm or law
firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations.  If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting or law firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made
hereunder.  The Company shall use commercially reasonable efforts to cause the
accounting or law firm engaged to make the determinations hereunder to provide
its calculations, together with detailed supporting documentation, to Executive
and the Company within 15 calendar days after the date on which Executive’s
right to a 280G Payment becomes reasonably likely to occur (if requested at that
time by Executive or the Company) or such other time as requested by Executive
or the Company. 

If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 8(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive agrees to promptly return to the Company a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 8(a) so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)



7

 

--------------------------------------------------------------------------------

 

 

of Section 8(a), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

9. Successors.

Company’s Successors.  The Company shall require any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets, by an agreement in substance and form satisfactory to Executive, to
assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Subsection (a) or which becomes bound by this Agreement by operation of law.

Executive’s Successors.  This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

10. Application of Internal Revenue Code Section 409A.  Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”): shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h))
(the “Separation From Service”), unless the Company reasonably determines that
such amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.  Each installment of Severance Benefits
is a separate “payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i)
and it is intended that payments of the Severance Benefits set forth in this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if the Company (or,
if applicable, the successor entity thereto) determines that such exemptions are
not available and Executive is, on Executive’s Separation From Service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A, then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefit payments shall be delayed until the earlier to
occur of: (i) the date that is six months and one day after Executive’s
Separation From Service or (ii) the date of Executive’s death. 

Executive shall receive Severance Benefits only if Executive executes and
returns within the applicable time period set forth therein, the Release and
Waiver, and permits such Release and Waiver to become effective in accordance
with its terms, which shall in no event be longer than 60 days following
Executive’s Separation From Service (such latest permitted date, the “Release
Deadline”).  If the Severance Benefits are not covered by one or more exemptions
from the application of Section 409A, and the Release and Waiver could become
effective in the



8

 

--------------------------------------------------------------------------------

 

 

calendar year following the calendar year in which Executive’s Separation From
Service occurs, the Release and Waiver will not be deemed effective any earlier
than the Release Deadline.  Except to the minimum extent that payments are
delayed because Executive is a “specified employee” or until the effectiveness
of the Release and Waiver, all amounts will be paid as soon as practicable in
accordance with the Company’s normal payroll practices.  All amounts payable
under the Agreement will be subject to standard payroll taxes and deductions.

The Severance Benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

 

11. Miscellaneous Provisions.

Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices shall
be addressed to Executive at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

Waiver.  No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

Entire Agreement.  This Agreement (including the exhibits hereto)  constitutes
the full and entire understanding and agreement between the parties with regard
to the subject matter hereof, and supersede any and all prior agreements,
representations or understandings (whether oral or written and whether express
or implied) made or entered into by either party with respect to the subject
matter hereof.

No Setoff; Withholding Taxes.  There shall be no right of setoff or
counterclaim, with respect to any claim, debt or obligation against payments to
Executive under this Agreement.  All payments made under this Agreement shall be
subject to reduction for payment of all federal, state and local employment
taxes and any other taxes required to be withheld by law.

Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
regard to principals of conflicts of law.





9

 

--------------------------------------------------------------------------------

 

 

Severability.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

No Assignment.  The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Subsection (g) shall be void.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

At-Will Employment; No Employment Rights.  Executive acknowledges, affirms and
agrees that Executive’s employment with the Company is “at will,” and subject to
the provisions of this Agreement, may be terminated at any time and for any
reason whatsoever by Executive or the Company, with or without Cause and with or
without advance notice.  This “at-will” employment relationship cannot be
changed except in a writing signed by the Company’s CEO.

Dispute Resolution -- To ensure the rapid and economical resolution of disputes
that may arise in connection with Executive’s employment with the Company,
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, including but not limited to statutory claims, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, Executive’s employment with the Company, or the termination of
Executive’s employment from the Company, shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted before a single arbitrator by JAMS, Inc (“JAMS”) or its successor,
under JAMS’ then applicable rules and procedures for employment disputes (which
can be found at http://www.jamsadr.com/rules-clauses/, and which will be
provided to Executive on request).  The arbitration shall take place in the
county (or comparable governmental unit) in which Executive was last employed by
the Company, as determined by the arbitrator; provided that if the arbitrator
determines there will be an undue hardship to Executive to have the arbitration
in such location, the arbitrator will choose an alternative appropriate
location.  The Executive and the Company each acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. Executive will
have the right to be represented by legal counsel at any arbitration proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is
based.  The arbitrator, and not a court, shall also be authorized to determine
whether the provisions of this section apply to a dispute, controversy, or claim
sought to be resolved in accordance with these arbitration procedures.  The
Company shall pay all arbitration fees and costs in excess of the administrative
fees that Executive would be required to incur if the dispute were filed or
decided in a court of



10

 

--------------------------------------------------------------------------------

 

 

law. Nothing in this Agreement is intended to prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.

EXECUTIVE:

 

 



Lloyd Rowland

 

COMPANY:

 

XENCOR, INC.

 

By

 

Name

 

Title

 

 

11

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

RELEASE AND WAIVER OF CLAIMS

In consideration of the receipt of benefits set forth in the Employment
Agreement dated __________, 2014 (the “Agreement”) to which this form is
attached, I, Lloyd Rowland, hereby furnish Xencor, Inc. and any and all
affiliated, subsidiary, related, or successor corporations (collectively, the
“Company”), with the following release and waiver (“Release and Waiver”).  I
understand that if I timely sign, date and return this Release and Waiver, and I
do not revoke it, I will receive certain benefits pursuant to the terms and
conditions of the Agreement.  I understand that I am not entitled to such
benefits unless I timely sign this Release and Waiver and allow it to become
effective.

General Release and Waiver.  In exchange for the consideration to be provided to
me under the Agreement that I am not otherwise entitled to receive, I hereby
generally and completely Release and Waiver, acquit and forever discharge the
Company and its parent, subsidiary, and affiliated entities, and investors,
along with its and their predecessors and successors and their respective
directors, officers, employees, shareholders, partners, agents, attorneys,
insurers, affiliates and assigns (collectively, the “Released Parties”), of and
from any and all claims, liabilities and obligations, both known and unknown,
that arise from or are in any way related to events, acts, conduct, or omissions
occurring at any time prior to and including the date that I sign this Release
and Waiver (collectively, the “Released Claims”).  The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, other incentive compensation, vacation pay and the
redemption thereof, expense reimbursements, fringe benefits, stock, stock
options, or any other ownership or equity interests in the Company; (3) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (4) all tort claims, including but not
limited to claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including but not limited to claims for discrimination, harassment,
retaliation, attorneys’ fees, penalties, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the federal Family and Medical
Leave Act (“FMLA”), the California Labor Code (as amended), and the California
Fair Employment and Housing Act (as amended). 

Excluded Claims.  Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the Company’s bylaws, or applicable law;
and (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release and Waiver prevents me from filing, cooperating with, or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
hereby waive my right to any monetary benefits in connection with any such
claim, charge, investigation or proceeding.  I hereby represent and warrant
that, other than the Excluded Claims, I am not aware



1

 

--------------------------------------------------------------------------------

 

 

of any claims I have or might have against any of the Released Parties that are
not included in the Released Claims. 

ADEA Waiver.  I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA (“ADEA Waiver”).  I also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my ADEA
Waiver does not apply to any rights or claims that arise after the date I sign
this Release and Waiver; (b) I should consult with an attorney prior to signing
this Release and Waiver; (c) I have twenty-one (21) days to consider this
Release and Waiver (although I may choose to voluntarily sign it sooner); (d) I
have seven (7) days following the date I sign this Release and Waiver to revoke
the ADEA Waiver; and (e) the ADEA Waiver will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth day after I sign this Release and Waiver. 

Section 1542 Waiver.  In giving the general release herein, which includes
claims which may be unknown to me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code, which reads as
follows:  “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any other jurisdiction of similar
effect with respect to my release of claims, including but not limited to any
unknown or unsuspected claims herein.

Other Agreements and Representations.  I further agree: (a) not to disparage the
Company, its officers, directors, employees, shareholders, and agents, in any
manner likely to be harmful to its or their business, business reputations, or
personal reputations; (b) not to voluntarily (except in response to legal
compulsion) assist any third party in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against the Company, its parent or subsidiary entities, investors, affiliates,
officers, directors, employees or agents; (c) to cooperate fully with the
Company, by voluntarily (without legal compulsion) providing accurate and
complete information, in connection with the Company’s actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters, arising from events, acts, or failures to act
that occurred during the period of my employment by the Company; and (d) I
hereby acknowledge and reaffirm my continuing obligations under the terms of my
Proprietary Information and Inventions Agreement.  In addition, I hereby
represent that I have been paid all wages earned owed and for all hours worked,
I have received all the leave and leave benefits and protections for which I am
eligible, pursuant to FMLA, the California Family Rights Act, or any applicable
law or Company policy, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim. 

I acknowledge my continuing obligations under my employee Proprietary
Information and Inventions Agreement with the Company (the “PIIA”) .

 





2

 

--------------------------------------------------------------------------------

 

 

This Release and Waiver attached to the Agreement as Exhibit A, along with the
PIIA, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated herein.  This Release and Waiver may only be modified by
a writing signed by both me and a duly authorized officer of the Company.

Understood and Agreed:

 



Lloyd Rowland

 

Date:



 

 

 

109532657v2

 



3

 

--------------------------------------------------------------------------------